EXHIBIT 10.1
 
ACCEPTANCE LETTER
 
April 12, 2011
 


 
CADIZ INC.
550 South Hope Street, Suite 2850
Los Angeles, CA  90071
 
 



 
Gentlemen:
 
This letter will confirm my acceptance of the position of President of Cadiz
Inc. (the “Company”) effective upon your countersignature and return of this
letter.
 
I acknowledge and agree that my agreement to serve as President of the Company,
and the performance of my duties as President, shall be in addition to and not
in lieu of any services which I may provide to the Company on behalf of the law
firm of Brownstein Hyatt Farber and Schreck.
 
I further acknowledge and agree that in consideration of my agreement to serve
as President of the Company and the provision of my services as President the
Company shall, concurrently with the effectiveness of this Acceptance Letter,
make a grant to me of options to purchase 100,000 shares of the common stock of
the Company, all pursuant to and subject to the terms and conditions set forth
in the Company’s 2009 Equity Incentive Plan (the “2009 Plan”).  With respect to
the grant of such option, I hereby agree to execute and deliver such
documentation as may be required under the 2009 Plan or as may be necessary or
appropriate to ensure compliance with any applicable state or federal securities
laws.
 
I further acknowledge that the terms of this Acceptance Letter may be required
to be disclosed in, or filed as an exhibit to, the Company’s annual proxy
statement or other reports filed publicly with the U.S. Securities and Exchange
Commission (“SEC”).  I further acknowledge and agree that it is my
responsibility to ensure that I comply with any disclosure and reporting
requirements of the SEC related to my ownership in the Company.
 
If the foregoing accurately describes our arrangement, please sign, date and
return to me a countersigned copy of this letter, whereupon my appointment shall
be effective as of the date set forth below.
 

 
Very Truly Yours
 
 
/s/ Scott S. Slater
Scott S. Slater
 



ACKNOWLEDGED AND AGREED TO:


CADIZ INC., a Delaware corporation
 
 

By:  /s/ Keith Brackpool Date:  April 12, 2011   Keith Brackpool        Chief
Executive Officer     

 
 